RECEIVED
CHARLOTTE, NC

July 1, 2019

AUG 22 2019
| .
To the Honorable Judge Robert J. Conrad, Clerk, US District Court
United States District Judge Western District of NC

235 Charles R. Jonas Federal Building
401 West Trade Street
Charlotte, NC 28202

Please take this letter into consideration when sentencing Ms. Amanda M. Stone. | have worked with
hundreds of families and thousands of individuals in the Asheville Buncombe Community in the field of
Social Services, Mental Health and Addictions for the past 25 years.

On numerous occasions I, and others, informed Ms. Stone that cases were being mishandled, children
were being put at risk, and as a result, families were experiencing extreme negative factors. |see
children today as patients, that | worked with over 10 years ago, who were put in those high-risk
environments despite the pleading of the family and professional warnings.

|, and others, urged Ms. Stone to monitor workers more closely and provide accountability as well as
support on the mandate of conducting collateral interviews during the investigative process. Collaterals
are individuals in the family and community that have close personal or working relationships with the
individuals in question. Information and input from extended family, friends and community members is
critical in making case accurate decisions and formulating case plans including referrals to appropriate
services and supports. No accountability was provided. No changes were made. Asa result, a majority of
children were either left in high risk environments or placed in-high risk environments. The insult is that
those poor decisions were made despite the objections of good people.

The children paid a great price. Some lost their lives. Others struggle to cope with the injuries and scars
sustained as a result of the decisions made by the department of health and human services. Family
members have suffered too. They are vicarious victims being unheard and feeling helpless to do
anything about what was happening with these children. In the past three years two children under the
age of six have died horrific deaths. These deaths were completely preventable.

In 2017 three-month-old Elizabeth Eccleston was murdered by her juvenile parents. in 2016 a report
was made, and concerns were raised about the child being born to parents who were still dependent
themselves. A safety assessment was done deeming the child conditionally safe. Another report was
made and during the second investigation the child died of head trauma and then both juvenile parents
were charged with her murder. The mother’s social media was full of murderous, dark and sadistic
material. This was either ignored or completely overlooked. The warning signs were there. | don’t know
what kind of collateral interviewing was done if any during the investigation process.

You may be aware of the Lila Marie Pickering murder case. This child was violently murdered by her
father on the parkway in front of two US Park Rangers. This occurred on federal land and was tried in
federal court. Mr. Pickering was sentenced two years ago.

In this case, the decision somehow was made to leave the child with the father. The mother had fled the
domestic violence and was fighting to have her child returned to her. There were numerous other family
members willing to take Lila until the case could be settled.

Case 1:18-cr-00088-RJC-WCM Document 78 Filed 08/22/19 Page 1 of 2

 

 
Multiple high-risk factors were evident in this case without collateral interviews. There were three
reports of domestic violence within the first thirty days of the case. There was a 911 recording where
Lila can be heard saying, “don’t hurt my mama.” Mr. Pickering’s serious mental health issues including
suicidal ideation and alcohol and drug use were extensively documented by the Veterans
Administration. There was multiple visits to the ER by Mrs. Pickering for torn rotator cuff and suspicious
bruising. Mr. Pickering’ s father expressed concerns about his son’s ability to care for Lila. Lila remained
in his care until just before the murder. The child’s body was returned to the mother. This is the most
grotesquely handled case | have ever witnessed.

| met with a young lady yesterday who will be 21 in September. | began working with her family when
she was nine years old. The department placed this child with a Type A alcoholic step-grandfather who me
said in a team meeting at the department that he did not intend to quit drinking. Once again, this case :
was brought to the attention of Ms. Stone who was unresponsive to the situation herself or willing
check collateral contacts in the case. The child was traumatized by a system that made uninformed
decisions and a director who was not available to personally hear the pleas of this family. This young
lady now lives with the physical and psychological scars of being placed with him. There are many other
children and families affected in similar ways. But for times sake | will leave it at that and upon your
request for additional information.

The reason | am writing is not only because of Ms. Stone’s lack of regard for input from family members,
friends and community members but also because of her choice of activities during the time these
families were pleading with her and her administration.

During the time that Lila’s case was being mishandled, Ms. Stone had gotten approval for a 50-million-
dollar office complex that was in the construction phase. The concern was office space and parking:
Office space and parking? 50 million dollars would have gone a long way in training, hiring and
improving outcomes at the department of human services.

Greed played a role in their suffering. These children and their families continue to pay the price for the
role she ignored and the duties she neglected to carry out. They are the ones that carry the scars for her
lack of leadership and diligence. | suppose she had other more important things to do.

With Regards,

  

 

der BSW MSW LCSW LCAS
60 BlackBerry Inn Rd
Weaverville NC 28787

828.333.3609

Case 1:18-cr-00088-RJC-WCM Document 78 Filed 08/22/19 Page 2 of 2
